DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 14, 16, 17, 20, and 23-28 are pending. 

Response to Arguments
Applicant's arguments filed on December 16, 2020 have been fully considered but they are not persuasive. 
Re Claims 14 and 28 rejected under 35 U.S.C. 112(a), Applicant argued that the limitation, “an activity level and activity type module configured to determine via one or more processors a current activity type, a current activity level of the patient and a current work performed by the patient, based at least in part on the heart rate variability signal” is not a new matter but supported based on para. [0035] and [0042]. Applicant pointed to the disclosure in para. [0035], "by 'activity level' is meant the level of one or more of the patient's energy consumption (which may be termed 'work level' and may conveniently be measured by proxies such as body movement, EMG activity, 02 consumption or heart rate, among others." Applicant argued that heart rate and among others in context of the specification would include heart rate variability. Applicant discloses that para. [0042] discloses heart rate variability and states that body index may be determined based on a signal collected from one or more body sensor. 
These arguments have been fully considered, but are not persuasive. There is no explicit disclosure that that the ‘work level’ or patient’s energy consumption is determined based on heart rate variability. Para. [0042] discloses that one of the body indices may be heart rate variability, but such disclosure doesn’t link to the disclosure in para. [0035] to indicate that heart rate variability can be one of the proxies in “among others”. 
Re Claim 14 rejected under 35 U.S.C 112(a), the limitation, “to determine via the one or more processors that the patient is in a seizure or an epileptic state if the first body signal data variability … is incommensurate with a heart rate variability signal data for the current activity type or the current activity level or the current work performed by the patient as determined based on a look-up table”, has been indicated as a new matter in the non-final action dated October 2, 2020. 
Applicant argued that since “[t]he Office then states ‘Para. [0066] of the instant specification discloses that the patient’s HRV is incommensurate with the patient’s activity level and/or heart rate’”, the above limitation is supported. Applicant also stated that “the first body signal data variability” can be any signal data variability disclosed in the specification. 
These arguments have been fully considered, but are not persuasive. There is no explicit disclosure that the patient is determined to be in a seizure or an epileptic state if the first body signal data variability is incommensurate with a heart rate variability signal data for the current activity type or the current activity level or the current work performed by the patient as determined based on a look-up table. The quoted disclosure above from para. [0066] does not fully support the currently discussed limitation. 
Re Claims 26 and 28 rejected under 35 U.S.C. 112(a), Applicant argued that the same argument is applied to claims 26 and 28 as the one applied to Claim 14. 
The argument is not persuasive based on the same rationale stated above for claim 14. 
Re Claim 28 rejected under 35 U.S.C. 112(a), the limitation, “a current body data variability range module configured to determine via the one or more processors a first body data variability range based on the first body signal, wherein the first body data variability range is based on a power variability at a certain neurological index frequency band; a body data variability range determination module configured to determine via the one or more processors a commensurateness of a signal change, based at least in part on the current activity type or the current activity level or the current 
Applicant argued that para. [0043] supports this limitation and the rejection should be withdrawn. 
This argument has been fully considered, but is not persuasive. Para. [0043] discloses that “[t]he current BDV module 265 may be configured to determine at least one body data variability selected from a heart rhythm variability, a heart rate variability, …., or a catecholamine level variability”. This text means that the BDV module is configured to determine a plurality of body data variability, but does not mean that one body data variability is determined based on two types of body signals. Therefore, the rejection is maintained. 
Re Claims 14 and 28 rejected under 35 U.S.C 112(b), the limitations, “a current body data variability range module configured to determine via the one or more processors a first body data variability range based on the heart rate variability signal” in claim 14 and “a current body data variability range module configured to determine via one or more processors a first body data variability range based on the first body signal, wherein the first body data variability range is based on a power variability at a certain neurological index frequency band” in claim 28 have been indicated as indefinite in the non-final action dated October 2, 2020. 

Examiner has reviewed the disclosure, “BDV may be expressed as a range of values [min - max], their variance or their standard deviation”, and determined that para. [0043] supports the current body data variability range module configured to determine a first body data variability range based on the heart rate variability signal. Examiner would like to note that Fig. 3 shows non-pathological BDV range which is determined by “a body data variability range determination module configured to determine … a non-pathological body data variability reference range for a first body data variability”, which is different from “a first body data variability range”. 
However, the limitations as a whole in claims 14 and 28 are still unclear based on the other points raised in the non-final action. It is still unclear what “a first body data variability range based on the heart rate variability signal” in claim 14 is. If it is a range of a variability of a heart rate variability (i.e., a second derivative of the body data), it should be clearly worded. Similarly, it is still unclear what “a first body data variability range based on the first body signal, wherein the first body data variability range is based on a power variability at a certain neurological index frequency band” in claim 28 is and what type of data it is. 

Response to Amendment
Re Claim Objection, Applicant’s amendments have not overcome each and every objection. 
Re 35 U.S.C. 112(b) rejections, Applicant’s amendments have not overcome each and every rejection. 

Claim Objections
Claims 23 and 24 are objected to because of the following informalities: “the non-pathological data variability reference range” should be written as “the non-pathological body data variability reference range”.  Appropriate correction is required.
Claims 14 and 28 are objected to because of the following informalities: “a memory configured to logging a determination of the pathological state; logging a time of an occurrence of a detection of the seizure or the epileptic state; logging a response to the therapy; and logging the severity of the pathological state” should be rewritten as “a memory configured to logg

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not "a warning unit configured to provide a warning" in claims 14 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, based on the instant specification, no corresponding structures have been found. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a therapy unit configured to provide a therapy” in claims 14 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, based on the instant specification, no corresponding structures have been found.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an assessment unit configured to determine a seizure detection, determine a pathological state, issue the seizure detection, determine a severity of a pathological state, and determine a response to the delivered therapy”  in claims 14 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, based on the instant specification, no corresponding structures have been found.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16, 17, 20, and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claims 14 and 28, the limitation, “an activity level and activity type module configured to determine via one or more processors a current activity type, a current activity level of the patient and a current work performed by the patient, based at least in part on the heart rate variability signal”, is a new matter. 
Applicant referred to para. [0035] according to the document (attached to this office action) provided after the interview, conducted on September 14, 2020. According to para. [0035] of the specification, “activity level” can be determined based at least in part on body signal data. In case where “activity level” is meant the level of one or more of the patient’s energy consumption, which may be termed “work level”, the activity level may be measured by proxies such as body movement, EMG activity, O2 consumption or heart rate. However, para. [0035] 
Additionally, para. [0028] discloses that activity level can be referred to as a kinetic activity or a metabolic activity. However, as currently claimed, “a current activity type, a current activity level of the patient and a current work performed by the patient” is referring to a kinetic activity. According to para. [0028], a kinetic activity is measured using a kinetic sensor such as an accelerometer. There is no disclosure in the specification where “a current activity type, a current activity level of the patient and a current work performed by the patient” is determined based on heart rate variability signal. 
If there is, the support from the specification should be provided. 
Re Claim 14, the limitation, “to determine via the one or more processors that the patient is in a seizure or an epileptic state if the first body signal data variability … is incommensurate with a heart rate variability signal data for the current activity type or the current activity level or the current work performed by the patient as determined based on a look-up table”, is a new matter. 
Para. [0066] of the instant specification discloses that “the patient’s HRV is incommensurate with the patient’s activity level and/or heart rate”.
Currently, it is unclear what “the first body signal data variability” is. However, under the assumption that “the first body signal data variability” is a variability of HRV. There is no disclosure that a variability of HRV is incommensurate with a HRV signal data. 
If there is, the support from the specification should be provided.
Re Claim 26, the limitation, “to detect via the one or more processors an epileptic event if the first body data variability is incommensurate with at least one of the determined current activity level or the work level and an output of an additional module” is a new matter. 

If there is, the support from the specification should be provided.
Re Claim 28, the limitation, “the first body signal data variability is incommensurate with the current work performed by the patient based on a look-up table”, is a new matter. 
Currently, it is unclear what “the first body signal data variability” is. However, under the assumption that “the first body signal data variability” is a variability of HRV. There is no disclosure that a variability of HRV is incommensurate with the current work performed by the patient based on a look-up table. 
If there is, the support from the specification should be provided.
Re Claim 28, the limitation, “a current body data variability range module configured to determine via the one or more processors a first body data variability range based on the heart rate variability signal, wherein the first body data variability range is further based on a received power variability at a certain neurological index frequency band; a body data variability range determination module configured to determine via the one or more processors a commensurateness of a signal change, based at least in part on the current activity type or the current activity level or the current work performed by the patient; a pathological state determination module configured to determine via the one or more processors that the patient is in a seizure or an epileptic state if the first body signal data variability is incommensurate with the current work performed by the patient based on a look-up table” is a new matter. 
The instant specification does not disclose a first body data variability determined based on two types of body signals: first body signal and power variability at a certain neurological index 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 17, 20, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 14, the limitation “a current body data variability range module configured to determine via the one or more processors a first body data variability range based on the heart rate variability signal” is indefinite. 
It is unclear what “a first body data variability range based on the heart rate variability signal” is. According to para. [0052] of the instant specification, a body data variability of one or more body data types is determined based on body data. The instant specification discloses “an HRV module 310 configured to determine HRV from heart rate data”, “a respiratory rate variability (RRV) module 320 configured to determine RRV from respiratory rate data”, “a blood pressure variability (BPV) module 350 configured to determine BPV from blood pressure data”, “other modules configured to determine a variability of a particular body data type from that body data”, and “the current BDV module 265” may determine a variability of a body data variability (e.g., a second derivative, a third derivative, etc., of the body data)”. According to the range” is not determined based on the heart rate variability signal. If Applicant is trying to claim “a variability of a body data variability (e.g., a second derivative of the body data)”, that also needs to be clearly worded. As currently written, it is unclear what “a first body data variability range” is and what type of data it is. 
	Re Claim 28, the limitation “a current body data variability range module configured to determine via one or more processors a first body data variability range based on the heart rate variability signal, wherein the first body data variability range is further based on a received power variability at a certain neurological index frequency band” is indefinite. 
It is unclear what “a first body data variability range based on the heart rate variability signal, wherein the first body data variability range is based on a power variability at a certain neurological index frequency band” is. 
According to para. [0052] of the instant specification, a body data variability of one or more body data types is determined based on body data. The instant specification discloses “an HRV module 310 configured to determine HRV from heart rate data”, “a respiratory rate variability (RRV) module 320 configured to determine RRV from respiratory rate data”, “a blood pressure variability (BPV) module 350 configured to determine BPV from blood pressure data”, “other modules configured to determine a variability of a particular body data type from that body data”, and “the current BDV module 265” may determine a variability of a body data variability (e.g., a second derivative, a third derivative, etc., of the body data)”. 
According to para. [0043] of the instant specification, at least one body data variability is selected from the list containing power variability at a certain neurological index frequency band. 
As currently written, it is unclear what “a first body data variability range” is and what type of data it is. 
Re Claim 14, the limitation “a commensurateness of the first body data signal change” is indefinite, because it is unclear what “the first body data signal change” is referring to. There is lack of antecedent basis for “the first body data signal change”. Para. [0066] of the instant specification discloses that “the patient’s HRV is incommensurate with the patient’s activity level and/or heart rate”. It is unclear whether the current limitation is trying to refer to the concept in para. [0066] or something else. The current limitation does not make sense as is. 
	 Re Claim 28, the limitation “a commensurateness data” is indefinite, because it is unclear what “a commensurateness data” is referring to. Para. [0066] of the instant specification discloses that “the patient’s HRV is incommensurate with the patient’s activity level and/or heart rate”. It is unclear whether the current limitation is trying to refer to the concept in para. [0066] or something else. The current limitation does not make sense as is. 
	Re Claims 14 and 28, the limitations, “a warning unit configured to provide a warning”, “a therapy unit configured to provide a therapy”, and “an assessment unit configured to determine …” are indefinite, because the limitations have been interpreted under 35 U.S.C. 112(f), but the corresponding structures could not be found in the instant specification. It is unclear what structures are required for the limitations. 
Indefiniteness of the independent claims renders the dependent claims indefinite. 

Allowable Subject Matter
Claims 14 and 28 appear to avoid the prior art, but remain rejected under section 112 above. They will be re-evaluated in light of the prior art based on whether or how the claims are amended. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/V.V.H./
Vynn Huh, April 9, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        
 /WILLIAM J LEVICKY/ Primary Examiner, Art Unit 3792